Citation Nr: 0612412	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to an initial compensable evaluation for 
residuals of asbestos exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1971, and indicated that he also served in the New Jersey 
Army National Guard from 1981 to 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and January 2003 rating 
determinations by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issue of a compensable evaluation for asbestos exposure 
residuals is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied service 
connection for emphysema.  

2.  In July 2004, the Board remanded the issue for additional 
development and readjudication.  

3.  After further development and readjudication, the AMC 
Resource Unit in Bay Pines, FL, issued a supplemental 
statement of the case in September 2005.

4.  In October 2005, the RO received notification from the 
veteran that he wished to withdraw his current claim on 
appeal.  The RO forwarded that correspondence to the AMC, in 
Washington, DC.

5.  The Bay Pines AMC Resource Unit in Bay Pines returned the 
file to the Board, and so advised the veteran, in November 
2005.

6.  The veteran's correspondence to withdraw his appeal was 
received by the Board in December 2005.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of service connection for emphysema, the Board does not 
have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a statement initially received by the RO in October 2005, 
the veteran indicated that he was satisfied with the decision 
regarding his claim and wished to withdraw his appeal.  This 
statement constitutes a written withdrawal of the substantive 
appeal with regard to this matter.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).



ORDER

The appeal as to the claim of entitlement to service 
connection for emphysema is dismissed.


REMAND

Further review ofnthe veteran's claims file discloses that, 
in December 2003, he filed a notice of disagreement with a 
January 2003 rating decision by the RO, which granted service 
connection for residuals of asbestos exposure and assigned a 
noncompensable evaluation.  See 38 C.F.R. § 20.301 (2005).  
The veteran has not been furnished a statement of the case 
which addresses that issue.  

In such cases, under judicial precedent, the appellate 
process has commenced and the veteran is entitled to a 
statement of the case on the issue.  See Pond v. West, 12 
Vet. App. 341 (1999); Manlicon v. West , 12 Vet. App. 238 
(1999).  Accordingly, the issue of entitlement to an initial 
compensable evaluation for residuals asbestos exposure must 
be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

The RO should  furnish the veteran with a 
statement of the case covering the issue 
of entitlement to an initial compensable 
evaluation for asbestos exposure 
residuals.  In so doing, the RO should 
assure that all current requirements as 
to notice and assistance are satisfied.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


